Citation Nr: 1106096	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for purposes of Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1956 and from November 1961 to September 1963, and he died in May 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant and her son testified at a hearing before the 
undersigned Veterans Law Judge in January 2011.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant and the Veteran married in July 1954 and 
divorced in October 1976.

2. The Veteran died in May 1996.

3.  After the October 1976 divorce, but before the Veteran's May 
1996 demise, the Veteran and the appellant did not remarry each 
other and did not otherwise hold themselves out as a married 
couple.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.50 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to notify, 
nor the duty to assist, provisions of the VCAA are applicable.  
The Court has specifically recognized that the VCAA does not 
affect appeals which are limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000).

In the instant case, eligibility for VA benefits as the surviving 
spouse of the Veteran is outlined by statute and regulation.  As 
the essential facts are not in dispute, the Board's review of 
this appeal is limited to an interpretation of the pertinent law 
and regulations. As such, the Board finds that the VCAA does not 
apply to the current appeal.

Recognition as a Surviving Spouse for VA Benefit Purposes

VA death benefits, including death pension, death compensation, 
and Dependency and Indemnity Compensation (DIC), are payable to a 
Veteran's surviving spouse under certain circumstances.  38 
U.S.C.A. §§ 1310, 1541(a).

A "surviving spouse" is a person of the opposite sex whose 
marriage to a Veteran is valid under the law of the place where 
the parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to benefits 
accrued, and who was the spouse of the Veteran at the time of the 
Veteran's death. 38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j) (defining marriage).

A surviving spouse must also have lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse.  38 C.F.R. § 3.50 (b)(1).  Additionally, the 
claimant must not have remarried or, with some exceptions, must 
not have lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. § 3.50(b)(2).

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred one year or 
more before the Veteran died or existed for any period of time if 
a child was born of the purported marriage or was born to them 
before such marriage, the claimant entered into the marriage 
without knowledge of the impediment, the claimant cohabited with 
the Veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and no claim has been 
filed by a legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the Veteran's death.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.

The record reflects that the Veteran married the appellant in 
July 1954 and they were separated in 1967 due to his abusive 
behavior.  The appellant reports that after his discharge from 
service (during which the Veteran received psychiatric 
treatment), the Veteran's demeanor changed drastically, and he 
became an abusive alcoholic.  Although the record contains an 
August 1967 marriage license reflecting the Veteran's marriage to 
someone other than the appellant, the Veteran remained married to 
the appellant until she sought and was granted a divorce from the 
Veteran in October 1976.  The appellant reports that she filed 
for divorce from the Veteran because the Veteran was no longer 
paying their home mortgage payments, and she had been advised 
that foreclosure proceedings had begun.  She reports that she 
sought a divorce from the Veteran in order to be able to maintain 
her home.  The divorce decree (a default judgment awarded to the 
appellant after the Veteran failed to appear) reflects that the 
appellant was successfully awarded the deed to their home as 
reimbursement for the home maintenance and childcare that she had 
provided without the Veteran's assistance since their separation.  

The record reflects that in a document filed with VA in March 
1979, the Veteran declared [redacted] to be his spouse, stating 
that he had divorced the appellant in 1964 and married [redacted] 
in 1968.  A 1990 statement of marital relationship reflects that 
the Veteran and [redacted], had been living together as husband and 
wife since 1977.  The Veteran's death certificate also lists 
[redacted] as his spouse.  After the Veteran's death, [redacted] sought and 
was awarded DIC compensation, including benefits for the 
Veteran's cause of death and aid and attendance as a surviving 
spouse.  She died in January 1999.

The appellant essentially contends that because she was married 
to the Veteran for approximately 22 years, became separated from 
the Veteran due to his abusive behavior (which she attributes to 
a psychiatric disability that began in and was attributable to 
service), was forced to divorce the Veteran to save their family 
home and maintain housing for their children, and because the 
Veteran's recognized spouse at the time of his death is now 
deceased, she should be awarded VA compensation as the recognized 
surviving spouse of the Veteran.  

While the Board finds the appellant's argument sympathetic and 
acknowledges her reports of the hardships she endured as the 
result of her relationship with the Veteran, VA regulations 
nevertheless require that to be deemed the surviving spouse of 
the Veteran, the appellant must have had a legally recognized 
marriage to the Veteran at the time of his death.  See 38 C.F.R. 
§ 3.50(b).  In that regard, it is uncontested that the appellant 
divorced the Veteran in 1976, and there is no evidence of record 
reflecting that they ever remarried or again held themselves out 
to be a married couple.  

The Board acknowledges that in a statement submitted in 
conjunction with her VA Form 9, the appellant reported that she 
had contact with the Veteran after their divorce, that she was 
one of several women that the Veteran would spend time with, and 
that she cared for the Veteran at the time of his death and 
received his military flag at his funeral.  However, the record 
nevertheless reflects that [redacted] was listed as the Veteran's 
spouse on documents filed with the VA in 1979 and 1990, and she 
also was listed as the Veteran's spouse on his death certificate.  
Moreover, in the appellant's Board hearing, the appellant did not 
testify that she cared for the Veteran at the time of his death; 
rather, she testified that her children and mother visited the 
Veteran when he was hospitalized close to the time of his death.  
A statement submitted by a life-long friend of the appellant 
chronicles the Veteran's abusive behavior and separation from the 
appellant, but it does not reflect evidence that the appellant 
and Veteran were married at the time of the Veteran's death.  
Furthermore, the appellant has not reported that she and the 
Veteran lived together as husband and wife after their separation 
in 1967.

Accordingly, as the evidence of record fails to reflect that the 
appellant had a legally recognized marriage to the Veteran at the 
time of his death, a basis for determining that the appellant is 
the Veteran's surviving spouse for VA compensation purposes has 
not been presented.  As such, her claim must be denied as a 
matter of law.


ORDER

Recognition as the surviving spouse of the Veteran for purposes 
of VA benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


